CRAWLEY, Judge,
dissenting.
I dissent. In response to the upper-lot owner’s motion for a summary judgment, the lower-lot owner filed her deposition. The lower-lot owner’s testimony established a genuine issue of material fact on the issue whether an act of God, i.e., heavy rain, caused the flow of surface water onto the lower lot, or whether the flow of surface water was changed from its natural flow and caused to be deposited on the lower lot by construction on the upper lot. Sargent v. Lambert Constr. Co., 378 So.2d 1153 (Ala.Civ.App.1979); Rule 56(c)(3), Ala. R. Civ. P.
MURDOCK, J., concurs.